       Case 1:14-cv-03432-SCJ Document 333 Filed 12/04/18 Page 1 of 11




                THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JAMIE LEE ANDREWS, as                     *
Surviving Spouse of                       *
MICAH LEE ANDREWS, Deceased,              *     CIVIL ACTION FILE
and JAMIE LEE ANDREWS, as                 *
Administrator of the Estate of            *     NO. 1:14-CV-03432-SCJ
MICAH LEE ANDREWS, Deceased,              *
      Plaintiff,                          *
                                          *
v.                                        *
                                          *
AUTOLIV JAPAN, LTD.,                      *
    Defendant.                            *

                  PLAINTIFF’S EMERGENCY MOTION
                 TO STAY PRETRIAL ORDER DEADLINES

I.    INTRODUCTION

      The Consolidated Pretrial Order is currently due January 7, 2019, according

to the Revised Scheduling Order. Doc. 322 at 2. Plaintiff requests that the

deadline be extended. Autoliv has stated to Plaintiff that it has no objection to that

request. This pleading explains why Plaintiff makes that request.

      This case was filed on September 18, 2014.1 Plaintiff’s written discovery

was served on Autoliv almost four years ago—on January 2, 2015. That discovery



1
 Plaintiff filed her case in the State Court of Fulton County. It was removed to this
Court. Autoliv joined in the notice of removal. Doc. 1 at 8-9; Doc. 2.
       Case 1:14-cv-03432-SCJ Document 333 Filed 12/04/18 Page 2 of 11




included requests for the production of documents. Autoliv served six

“supplemental” responses to Plaintiff’s First RPDs, the last in February 2016.

      Yet on Friday, November 2, 2018—over two years and half years later—

Plaintiff learned for the first time that Autoliv had been withholding crucial

evidence in this case. On November 2, 2018, at 4:38 p.m., and Tuesday,

November 6, 2018, at 5:39 p.m., Autoliv produced over two hundred pages of new

documentary evidence responsive to discovery requests Plaintiff sent Autoliv

nearly four years ago. Most of this new evidence was in Japanese, a language that

neither Plaintiff, nor her counsel, nor her experts, speak.

      Then, on November 21, 2018, Autoliv produced what it claimed were

translations of the Japanese language documents it had produced on November 6.

That was 13 days ago, which includes the Thanksgiving holiday. Plaintiff’s

counsel have acted promptly to get check translations of the newly produced

documents, but that process is not yet complete.

      Plaintiff had never before seen any of this evidence. Some of this newly

produced evidence is devastating to the ‘defense’ Autoliv has claimed for years. It

is clear this new evidence will fundamentally change the case the jury hears at trial.

Plaintiff’s counsel and experts are in the midst of absorbing the significance of this

new evidence.


                                           2
       Case 1:14-cv-03432-SCJ Document 333 Filed 12/04/18 Page 3 of 11




      Autoliv’s concealment of this evidence for years poses three separate

problems: (1) Plaintiff’s counsel and experts are still analyzing the belatedly

produced documents. (2) The belatedly produced evidence will require that

additional depositions of Autoliv employees or a 30b6 witness (or both) be taken

by videotape for use at trial. (The trial deposition of Yuji Kamei, an Autoliv

engineer, is currently set to be taken December 20 in California.) (3) Plaintiff’s

counsel believe this belated production necessitates a motion for sanctions, which

is being prepared and will be filed as expeditiously as possible.2 We respectfully

submit, that the motion for sanctions should obviously be heard before any PTO is

entered.

      For the foregoing reasons, Plaintiff requests a stay of the pretrial order

deadline in this case. Frankly, because Autoliv did not provide the most recently

received translations of the new evidence until 13 days ago and the check

translation process is not even complete, Plaintiff’s counsel cannot now propose a

new deadline. At a minimum, Plaintiff suggests the deadline should be extended



2
 Plaintiff has endeavored to resolve the issues created by Autoliv’s concealment of
evidence without the necessity for Court intervention. To that end, after learning
of this new evidence, Plaintiff promptly conducted “meet and confer” efforts on
November 8, 12, 15, and 20. However, Autoliv’s most recent response on
November 28 made it obvious that Court intervention is required.

                                          3
       Case 1:14-cv-03432-SCJ Document 333 Filed 12/04/18 Page 4 of 11




until some time after Plaintiff’s counsel and experts have had the opportunity to

review and analyze the documents and their impact on the case and Plaintiff’s

counsel have had time to identify witnesses from the new evidence and decide

whether additional trial depositions should be taken of such witnesses. Plaintiff

also believes the deadline should be extended to a date after this Court has had an

opportunity to rule upon Plaintiff’s motion for sanctions. A status conference with

the Court about a new deadline is welcomed.

      Given that Autoliv does not object to the requested extension, Plaintiff asks

that the Court grant this motion as soon as possible, so the parties and their counsel

will know how to spend that part of the upcoming Holiday season that is not

consumed by preparation and travel for and the taking of the Kamei trial

deposition.

      Rest assured this Plaintiff and her counsel want a trial date and want this

case concluded. It has been pending for almost four years now. No delay has been

caused by Plaintiff.

II.   FACTS

      On November 2, 2018—four years after this case was filed, two and half

years after discovery was closed, almost two years after summary judgment was

granted against Ms. Andrews, and long after the Eleventh Circuit heard the appeal


                                          4
       Case 1:14-cv-03432-SCJ Document 333 Filed 12/04/18 Page 5 of 11




of that judgment, Autoliv disclosed for the first time that it possessed evidence

never produced to Plaintiff. Autoliv produced seven documents on that Friday

moments before the close of business. Several days later, on November 6, Autoliv

produced 177 additional pages of documentary evidence. Roughly two-thirds of

the pages Autoliv produced were in Japanese.

      One document produced on November 2 was a “statement of work,” which

provided a detailed description of the responsibilities that Autoliv had as Mazda’s

seatbelt supplier. Although that document is a single Bates number, it is a

spreadsheet with thousands of cells of information. It is in Japanese. Autoliv

provided a non-certified translation of the document, and simply having that

translation of that single document checked has taken weeks and cost Plaintiff

some $2,000. There are many errors in the “translation” of the “statement of

work” that Autoliv provided.

      To understand the importance of just this one single previously concealed

document, one must understand Autoliv’s defense in the case. Autoliv

manufactured the defective seatbelt, which spooled out 20 inches, nearly two feet,

in a 35 mph wreck, and caused Micah Andrews’ death. Unable to defend a seatbelt

that was intentionally designed to spool out this way, Autoliv’s sole defense has




                                          5
        Case 1:14-cv-03432-SCJ Document 333 Filed 12/04/18 Page 6 of 11




been that it was not involved in the design of the seatbelt—it simply filled the order

that Mazda placed with it.3

       The withheld “statement of work” details the roles and responsibilities of

Autoliv as Mazda’s supplier. That document contradicts Autoliv’s defense that it

was not involved in the design of the seatbelt. It has been wrongfully withheld

since Autoliv first responded to Plaintiff’s discovery in March 2015—over 3½

years ago.

       That is simply one example to illustrate the problems that Autoliv’s

concealment of evidence has created. There are many others:

     The other “translations” Autoliv provided must also be checked for
      accuracy.

     Many of the documents are complicated and detailed engineering
      documents, and translation is laborious. Review by Plaintiff’s experts will
      likewise be laborious.



3
  See, e.g., Doc. 224-1 at 3 (Autoliv MSJ: “Autoliv neither designed the Restraint
System nor the Seatbelt Assembly – Mazda did. Autoliv is therefore entitled to
summary judgment on Plaintiff’s product liability claims.”); see also Doc. 274 at 5
(1/10/17 Order granting Autoliv’s MSJ: “Autoliv argues that, because it was not
actively involved in designing the Seatbelt Assembly, it cannot be held liable for
the allegedly defective design of the Seatbelt Assembly.”). Autoliv argued to the
Eleventh Circuit that “Mazda [not Autoliv] designed the restraint system.” Autoliv
Appellee Br. at 6, Andrews v. Autoliv Japan, Ltd., No. 17-10622 (11th Cir. July 10,
2017); see also id. at 8 (“[D]ecisions regarding the design of the Seatbelt Assembly
were made solely by Mazda.”).

                                          6
    Case 1:14-cv-03432-SCJ Document 333 Filed 12/04/18 Page 7 of 11




 Accurate translations must be provided to the experts in the case for their
  analysis.

 Plaintiff cannot yet know whether the new evidence will affect the opinions
  of the experts or require additional work.

 The newly disclosed evidence has revealed the identity of potential
  witnesses whose identities were previously unknown to Plaintiff. Plaintiff
  has been deprived of the opportunity to evaluate this new evidence and
  decide whether to take trial depositions of those witnesses.

 The newly disclosed evidence has revealed the existence of other documents
  that are apparently still being withheld. Simply chasing that down—by
  ‘connecting the dots’—is an arduous, time-consuming process for Plaintiff’s
  counsel and experts.

 Based solely on the contents of the evidence that Autoliv revealed this
  month, it is plain that much of what Autoliv has said under oath and in Court
  has been false. The new evidence will necessarily change the way the case
  is tried, because it contains new facts that conflict with the story Autoliv has
  been telling in this case since it was filed in 2014.

 Although Autoliv agreed to provide supplemental discovery responses, it has
  not yet done so, even though it first informed Plaintiff of this problem nearly
  a month ago. Plaintiff therefore cannot know to which requests the
  documents are responsive.

 Autoliv has not supplemented its answers to interrogatories with the
  information from these previously withheld documents.

 It has become clear in exchanges with Autoliv’s counsel that Autoliv has not
  been forthcoming in its answers to discovery. For example, even though
  Autoliv concedes that the previously withheld “statement of work”
  “identifies the roles and responsibilities of Mazda and its suppliers
  [including Autoliv],” Autoliv nonetheless maintains it was not responsive to
  Plaintiff’s discovery request. 11/2/18 Scribner Ltr. to Butler at 1-2. That is
  plainly untrue. The suggestion proves that Autoliv has not provided


                                      7
       Case 1:14-cv-03432-SCJ Document 333 Filed 12/04/18 Page 8 of 11




      complete responses to discovery. What to do about that issue is a subject for
      Plaintiff’s motion for sanctions.

      Autoliv’s years-long concealment of this evidence has, in short, created an

enormous mess that cannot be cured before the current deadline for the pretrial

order of January 7, 2019. Plaintiff respectfully requests the Court stay the deadline

for entry of the pretrial order. Plaintiff further prays that, when the parties and the

Court, or the Court, deem it propitious, there be a status conference to address a

new schedule for the filing of a Consolidated Pretrial Order.

      A proposed Order is attached as Exhibit A for the Court’s review.

                       —signatures appear on the next page—




                                           8
Case 1:14-cv-03432-SCJ Document 333 Filed 12/04/18 Page 9 of 11




Respectfully submitted, this 4th day of December, 2018.


                                     BUTLER WOOTEN & PEAK LLP

                                     BY: /s/ Tedra L. Cannella
                                     JAMES E. BUTLER, JR.
                                      Georgia Bar No. 099625
                                      jim@butlerwooten.com
                                     TEDRA L. CANNELLA
                                      Georgia Bar No. 881085
                                      tedra@butlerwooten.com
                                     RORY A. WEEKS
                                      Georgia Bar No. 113491
                                      rory@butlerwooten.com
                                     2719 Buford Highway
                                     Atlanta, Georgia 30324
                                     (404) 321-1700
                                     (404) 32101713 Fax


                                     BALLARD & FEAGLE, LLP

                                     WILLIAM L. BALLARD
                                      Georgia Bar No. 035625
                                      bill@ballardandfeagle.com
                                     GREGORY R. FEAGLE
                                      Georgia Bar No. 256913
                                      greg@ballardandfeagle.com
                                     Building One, Suite 100
                                     4200 Northside Parkway NW
                                     Atlanta, GA 30327
                                     (404) 873-1220

                                     ATTORNEYS FOR PLAINTIFF
      Case 1:14-cv-03432-SCJ Document 333 Filed 12/04/18 Page 10 of 11




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rules 5.1(B) and 7.1(D), I hereby certify that the

foregoing filing complies with the applicable font and size requirements and is

formatted in Times New Roman, 14 point font.



                                             s/ Tedra L. Cannella
                                             JAMES E. BUTLER, JR.
                                              Georgia Bar No. 099625
                                             TEDRA L. CANNELLA
                                              Georgia Bar No. 881085
                                             RORY A. WEEKS
                                              Georgia Bar No. 113491
                                             Butler Wooten & Peak LLP
                                             2719 Buford Highway
                                             Atlanta, Georgia 30324
                                             (404) 321-1700
                                             (404) 321-1713 Fax
      Case 1:14-cv-03432-SCJ Document 333 Filed 12/04/18 Page 11 of 11




                             CERTIFICATE OF SERVICE

      This is to certify that on December 4, 2018, I electronically filed

PLAINTIFF’S EMERGENCY MOTION TO STAY PRETRIAL DEADLINES

with the Clerk of the Court using the CM/ECF system which will automatically

send email notification of such filing to the following attorneys of record:


      Douglas G. Scribner, Esq.
      Jenny A. Hergenrother, Esq.
      William J. Repko III, Esq.
      Alston & Bird LLP
      One Atlantic Center
      1201 West Peachtree Street
      Atlanta, GA 30309-3424

      This 4th day of December, 2018.


                                              BY: s/ Tedra L. Cannella
                                              JAMES E. BUTLER, JR.
                                               Georgia Bar No. 099625
                                              TEDRA L. CANNELLA
                                               Georgia Bar No. 881085
                                              RORY A. WEEKS
                                               Georgia Bar No. 113491
                                              Butler Wooten & Peak LLP
                                              2719 Buford Highway
                                              Atlanta, Georgia 30324
                                              (404) 321-1700
                                              (404) 321-1713 Fax
